DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/09/2021, the examiner has carefully considered the amendments.    Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  	The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 3-4 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks, filed 2/09/2021, with respect to claims 1-4 have been fully considered and are persuasive.   

Allowable Subject Matter

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art, alone or in combination, fails to set forth a thermally conductive sheet or a method of making said thermally conductive sheet wherein said sheet includes a high-soda alumina content in an amount of 70 to 75 % by volume based on a total thermally conductive sheet volume.  Additionally, the prior art, alone or in combination, fails to expressly teach and/or render obvious a method of manufacturing a thermally conductive sheet wherein the method include the mixing high-soda alumina in an amount of 250 to 300 parts by weight with respect to 20 to 25 parts by weight of an acrylic resin, wherein the acrylic resin comprises a monomer of (meth) acrylic acid ester and a polymer prepared by polymerizing a monomer comprising a (meth) acrylic acid ester.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc